Citation Nr: 1204448	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  04-05 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a fracture of the right hand. 

2.  Entitlement to service connection for residuals of a fracture of the left hand. 

3.  Entitlement to service connection for residuals of a fracture of the right foot. 

4.   Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1982 and from June 1989 to June 1996. 

This case comes before the Board of Veterans' Appeals (Board) from February 2003 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In June 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims file.  

In June 2010, the Board remanded the appeal for additional development.  In a subsequent June 2011 rating decision, the RO granted the Veteran's claim of entitlement to service connection for PTSD.  Therefore, this claim is no longer in appellate status. See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

As to the claims of service connection for hand disabilities, the post-remand record shows that in August 2010 the AMC/RO contacted the Veteran and asked that he provide VA with more information about where he was treated in Germany following his injury.  In his August 2010 reply, the Veteran notified VA that in 1991 he sustained a crush injury to both hands when an engine fell on them while serving with the 130th Combat Engineers in Wildflecken, Germany.  He thereafter reported that he was transported for treatment at the military hospital in either "Lursburg" or "Swinfeld," Germany.  

Telling, the Veteran service personnel records confirm that he was stationed in Germany from December 1989 to August 1995 and during at least part of that time he was stationed in Wildflecken, Germany.  Moreover, the February 2011 VA examiner observed that the Veteran had a remote history of surgical repair to the right and left 5th metacarpals.  Additionally, the Board's review of the record on appeal does not reveal any post-service hand injury.  Furthermore, while the pre-remand record reveals that the RO undertook extensive efforts to obtain the Veteran's missing service treatment records from his June 1989 to June 1996 service with the Army, albeit without any success, the post-remand record does not show that the RO/AMC took any action to obtain his clinical records surrounding the surgical repair of his hands at the military hospital he identified. 

Given the above, the Board finds that another remand is required to attempt to obtain these records.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  

If the above development uncovers any medical records documenting the Veteran's in-service treatment for a bilateral hand injury, an addendum should be obtained as to the February 2011 VA examination regarding the origins of his current had disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 2000 (VCAA) requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to all the issues on appeal, the Board notes that an August 2008 VA treatment record reported that the Veteran was in receipt of Social Security Administration (SSA) income.  The reason for the Veteran's receipt of these monies is not provided in the treatment record.  However, because the Veteran had not yet reached retirement age at the time that the record was generated, the Board believes it is likely that these monies are being paid to him as SSA disability benefits.  Therefore, because the record on appeal does not contain either a SSA decision granting the Veteran disability benefits or the medical records that support such an award, the Board finds that a remand is required to attempt to obtain these records.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

As to the claim for a higher initial evaluation for PTSD, in December 2011 the Board received from the Veteran a letter expressing disagreement with the 50 percent rating assigned his newly service connected PTSD in the June 2011 rating decision.  See 38 C.F.R. § 20.201 (2011); Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002).  However, no further action as to this issue has yet to be taken by the RO.  Therefore, the Board finds that a remand for a statement of the case (SOC) is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record all of the Veteran's records on file with the SSA in connection with any disability award including the decision on which it is based.  All actions to obtain the requested records should be documented fully in the claims file.  Because these are Federal records, efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If they cannot be located or no such records exist, a memorandum of unavailability should be prepared outlining the steps taken to obtain these records and the Veteran should be provided with a copy of the memorandum.

2.  The RO/AMC should obtain and associate with the record all of the Veteran's clinical records, including any operative report, surrounding his hospitalization and treatment for bilateral hand injuries at a military hospital in either "Lursburg" or "Swinfeld," Germany in 1991.  If the RO/AMC's efforts reveal that there were no military hospitals in either "Lursburg" or "Swinfeld," Germany in 1991, it should expand its search for his clinical records to all military hospitals in Germany in 1991.  All actions to obtain the requested records should be documented fully in the claims file.  Because these are Federal records, efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If they cannot be located or no such records exist, a memorandum of unavailability should be prepared outlining the steps taken to obtain these records and the Veteran should be provided with a copy of the memorandum.

3.  If the above development uncovers any medical records documenting the Veteran's in-service treatment for a bilateral hand injury, an addendum should be obtained to the February 2011 VA examination regarding the origins of the Veteran's current had disabilities by the same examiner or another examiner if he is not available.  If a different examiner is required, the Veteran should be scheduled for a new examination.  The claims file should be provided to the examiner in connection with the addendum or examination.  After a review of the claims file, the examiner should provide an answer to the following question:

Is it at least as likely as not (50 percent probability or more) that either of the Veteran's current hand disabilities was caused by his military service?

In providing an answer to the above question, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

4.  The RO/AMC should issue a SOC as to the claim for a higher initial rating for PTSD.  If the Veteran files a timely substantive appeal, this issue should be returned for review by the Board. 

5.  The RO/AMC should thereafter readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

